Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2. 	Claims 1-12, and 15-17 are pending in this office action. Claims 1, 6, and 11 have been amended. Claims 13-14 have been canceled. This action is responsive to Applicant’s application filed 04/28/2022.

Response to Arguments

3.	Applicant's arguments with respect to amended features in claims 1, 6, and 11 have been considered but are moot in view of the new ground(s) of rejection. 

Information Disclosure Statement
4.	The references listed in the IDS filed 03/03/2022 has been considered. A copy of the signed or initialed IDS is hereby attached.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
5.	Claims 1-10 are rejected under 35 U.S.C. 103(a) as being unpatentable over Shirani (US Patent Publication No. 2021/0133279 A1, hereinafter “Shirani”) in view of Gao et al. (US Patent Publication No. 2013/0103493 A1, hereinafter “Gao”).
As to Claim 1, Shirani teaches the claimed limitations:
	“A system for rewriting a query, comprising:” as systems, methods, and non-transitory computer-readable media that utilize a neural network to generate label distributions that can be utilized to emphasize one or more words in a segment of text (paragraph 0003). 
 	“At least one storage medium including a set of instructions; and at least one processor in communication with the at least one storage medium, wherein when executing the set of instructions, the at least one processor is directed to:” as processor (paragraph 0144; see also figure 11). 
 	“Segment the original query into one or more original phrases to obtain a phrase sequence” as systems train a deep sequence labeling neural network (e.g., neural network architecture) to model text emphasis by learning label distributions. Indeed, the systems train the neural network to generate label distributions for text segments based on inter-subjectivities represented in datasets that include training segments of text and corresponding distributions of text annotations across a plurality of labels (paragraphs 0003, 0032-0033). The text emphasis system utilizes the emphasis candidate ranking model to rank the plurality of words from the segment of text by generating a set of candidates for emphasis that includes sequences of words (i.e., words and/or phrases) from the segment of text and ranking the sequences of words from the set of candidates for emphasis (paragraph 0087).
 	“for each of the one or more original phrases, determine one or more candidate phrases, each of the one or more candidate phrases corresponding to a probability” as the text label distribution neural network generates the plurality of label distributions by determining, for a given word, a distribution of probabilities across a plurality of emphasis labels in a text emphasis labeling scheme. In some instances, a probability included in a label distribution indicates the likelihood that the corresponding word is associated with a particular emphasis label. In other words, the text label distribution neural network can assign each word from the sequence of words (e.g., candidate phrase) a real number to each possible label, representing the degree to which y describes x. In one or more embodiments, the text label distribution neural network normalizes the results (paragraph 0061).
 	“for each of the one or more original phrases, determine a rewritten phrase by selecting a candidate phrase from the one or more candidate phrases based on the one or more candidate phrases, probabilities corresponding to the one or more candidate phrases, and a predetermined threshold probability” as the text emphasis system can identify a segment of text and utilize the trained neural network to analyze the segment of text and generate, for the words included therein, label distributions that indicate probabilities for emphasis selection across a plurality of labels from a labeling scheme. Based on the generated label distributions, the text emphasis system modifies the segment of text to emphasis one or more of the included words (paragraphs 0003, 0017). The text emphasis system can operate more accurately than conventional systems. Indeed, by emphasizing one or more words of a text segment based on various factors analyzed by a text label distribution neural network, the text emphasis system more accurately selects meaningful words from a text segment for emphasis. In addition, by utilizing a label distribution neural network, the text emphasis system directly models inter-subjectivity across annotations, thus more accurately modeling selections/choices of annotators (paragraphs 0028). The text emphasis system utilizes the text label distribution neural network to identify and analyze a variety of attributes of the plurality of words included in a segment of text, the text emphasis system flexibly avoids the limitations of selecting words for emphasis solely based on the visual attributes of those words. By modifying a segment of text to emphasize one or more words based on the analysis of the text label distribution neural network, the text emphasis system can more accurately communicate the meaning of the segment of text (paragraph 0062). The text emphasis system can emphasize multiple words having top probabilities for emphasis (i.e., word corresponding to probabilities for emphasis that meet a pre-determined threshold or some k number of words associated with the highest probabilities for emphasis). Accordingly, the text emphasis system can identify words from the plurality of words corresponding to top probabilities for emphasis based on the plurality of label distributions; and modify (e.g., rewritten) the segment of text to emphasize the one or more words (e.g., phrase) from the plurality of words based on the plurality of label distributions by modifying the identified words (paragraphs 0066-0071, 0074-0075, 0101-0105, 0131; see also elements 1010-1018 of figure 10). 
	Shirani does not explicitly teach the claimed limitation “receive an original query of a user from a user terminal; the one or more candidate phrases being different from the original phase in content; generate a rewritten query corresponding to the original query based on rewritten phrases corresponding to the one or more original phrases and the phrase sequence”.
Gao teaches user communicates search queries via a local computing device, after the usage data accumulates over a period of a time, the training mechanism analyzes the usage data and generates (e.g., rewritten) one or more models, which are later deployed to the search engine provider as an update of the model data (paragraph 0017; see also element 110 of figure 1). The training mechanism may utilize various data for the purpose of computing translation probabilities between a search query sub-language and a document/advertisement sub-language, such as alignment templates and/or a word-aligned training corpus. It is appreciated that while example embodiments of these translation probabilities involve a common language, such as English, each probability refers to a lexical gap between different words or phrases that often manifests within information retrieval systems. A search query term may map to different terms having identical or similar meanings and/or to multiple meanings being conveyed in various documents/advertisements. In order to determine whether words or phrases share a semantic relationship, according one example implementation, the training mechanism extracts search query terms and document-related data associated with click events. After building a word alignment, the training mechanism converts the extracted data into the word-aligned training corpus comprising word-aligned query-document pairs of words or phrases used as the search query terms and/or the document-related data (paragraphs 0019-0024). After building a word alignment, the training mechanism converts the extracted data into the word-aligned training corpus comprising word-aligned query-document pairs of words or phrases used as the search query terms and/or the document-related data, the training mechanism may use the word-aligned training corpus to produce (e.g., rewritten) the alignment templates, which may include generalized versions of these words or phrases (paragraph 0021). After computing a relevance score for each associated advertisement, step further directed to ranking the associated advertisements according to the relevance score. Such a ranking generates the search result listing the associated advertisements in order of rank (paragraph 0068).
		Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, having the teachings of Shirani and Gao before him/her, to modify Shirani generate a rewritten query corresponding to the original query because that would provide to the search engine for ranking documents use the phrase-based translation model to support advertisers with information regarding better keywords or suggested as taught by Gao (paragraph 0006). 

As to Claim 2, Shirani teaches the claimed limitations:
“wherein the phrase sequence includes a first original phrase, a second original phrase, . . . , a (j-1).sup.th original phrase, a j.sup.th original phrase, . . . , and an N.sup.th original phrase, and for each of the one or more original phrases, to determine the one or more candidate phrases and to determine the rewritten phrase, the at least one processor is further directed to: initiate an iteration process for determining the one or more candidate phrases and determining the rewritten phrase, the iteration process including (N-1) iterations, and each iteration in the iteration process including: determining one or more (j-1).sup.th candidate phrases for the (j-1).sup.th original phrase and one or more (j-1).sup.th probabilities corresponding to the one or more (j-1).sup.th candidate phrases; determining a (j-1).sup.th rewritten phrase with a probability greater than the predetermined threshold probability; determining one or more j.sup.th candidate phrases for the .sup.jth original phrase and one or more j.sup.th probabilities corresponding to the one or more j.sup.th candidate phrases based on the (j-1).sup.th rewritten phrase; and determining a j.sup.th rewritten phrase with a probability greater than the predetermined threshold probability” as (paragraphs 0024, 0073, 0077-0078, 0080-0081, 0102-0103, 0131).
		Gao teaches (paragraphs 0021, 0026-0027, 0032, 0037, and 0044, 0051-0053).

As to Claim 3, Shirani teaches the claimed limitations:
“wherein the at least one processor is directed to use a query processing model to determine the one or more candidate phrases and to determine the rewritten phrase, and to determine the query processing model, the at least one processor is directed to perform operations including: obtaining a plurality of first historical search records, wherein each of the plurality of first historical search records includes a first historical query of a first historical user and a first historical search result selected by the first historical user corresponding to the first historical query; segmenting each of the plurality of first historical search records; and training a preliminary query processing model based on the plurality of segmented first historical search records to generate the query processing model” as attributes and preference (e.g., history) (paragraphs 0025-0027, 0033, 0062, 0094, 0105, 0112).
Shirani does not explicitly teach the claimed limitation “historical search records”.
Gao teaches (abstract, 0005, 0018, 0030).
		Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, having the teachings of Shirani and Gao before him/her, to modify Shirani historical search records because that would provide to the search engine for ranking documents use the phrase-based translation model to support advertisers with information regarding better keywords or suggested as taught by Gao (paragraph 0006). 

As to Claim 4, Shirani teaches the claimed limitations:
 	“wherein the at least one processor is further directed to determine the predetermined threshold probability by: obtaining a plurality of second historical search records, wherein each of the plurality of second historical search records includes a second historical query of a second historical user and a second historical search result selected by the second historical user corresponding to the second historical query; for each of the plurality of second historical search records, obtaining a combination of actual phrases of the second historical record, wherein the combination of the actual phrases includes one or more actual phrases; determining one or more predicted phrases of each of the one or more actual phrases and one or more predicted probabilities corresponding to the one or more predicted phrases based on the query processing model; and determining the predetermined threshold probability based on similarity between the actual phrases and the one or more predicted phrases of each of the plurality of second historical records” as analyze training segments of text and predict label distributions across labels from a text emphasis labeling scheme (paragraphs 0018-0019, 0068-0070, 0014, 0131).
Gao teaches a prediction mechanism (paragraphs 0025, 0027, 0048, 0069; see also element 122 of figure 1).

As to Claim 5, Shirani teaches the claimed limitations:
 	“Wherein the query processing model includes a sequence to sequence learning model including attention mechanism” as one or more attention mechanisms (paragraphs 0017, 0022, 0033-0035, 0049, 0054-0057). 
Gao teaches (paragraphs 0032-0033, 0047, 0053-0054, 0059).

As to claims 6-10 are rejected under 35 U.S.C 103(a), the limitations therein have substantially the same scope as claims 1-5. In addition, Shirani teaches systems, methods, and non-transitory computer-readable media that utilize a neural network to generate label distributions that can be utilized to emphasize one or more words in a segment of text (paragraph 0003). Therefore this claim is rejected for at least the same reasons as claims 1-5.

6.	Claims 11-12, and 15-17 are rejected under 35 U.S.C. 103(a) as being unpatentable over Xuerui Wang et al. (US Patent Publication No. 2020/0142930 A1, hereinafter “X-Wang”) in view of Yiming Wang (US Patent Publication No. 2018/0365209 A1, hereinafter “Y-Wang”) and  Alstad et al. (US Patent Publication No. 2013/0346483 A1, hereinafter “Alstad”).
As to claim 11, X-Wang teaches the claimed limitations:
 “A system for retrieving a query, comprising:” as a system that efficiently processes a large set of tokens using a metric-based model generated via a machine learning technique to generate subsets of tokens (paragraph 0003).
“at least one storage medium including a set of instructions; andResponse to Non-Final Office ActionAttorney Docket No.: 20615-0737US00Application No.: 17/093,664 Page 8 of 21at least one processor in communication with the at least one storage medium, wherein when executing the set of instructions, the at least one processor is directed to:” as systems and methods can be implemented by the computing system in response to the processor executing an arrangement of instructions contained in main memory. Such instructions can be read into main memory from another computer-readable medium (paragraph 0177; see also figure 4).
“obtain a query of a user from a user terminal” as the interface can receive the tokens from at least one content provider via the content provider device, at least one web content via the server or at least one search query input by the client device (paragraph 0039; see also element 110 of figure 1). 
“segment the query into one or more phrases based on a phrase list sing a segmenting technique, wherein the phrase list includes a plurality of existing phrases conducting a search using the one or more phrases” as the data processing system can use a clustering model, generated using unsupervised machine learning, to cluster input data. The data processing system can allow third-party content providers to search and/or select generated segments, provide a hierarchical browsing system, or actively recommend generated segments to third-party content providers. The data processing system can then use the retrieved keywords to identify one or more segments from the generated segments by comparing retrieved keywords to names or keywords of various generated segments for recommending to the third party content provider (paragraph 0018). To configure a content provider campaign, the content provider can select a segment. For example, the content provider can select a segment as a criteria, and the content selection system can match client device tagged with one or more of the listed keywords (e.g., phrases) in that segment (paragraph 0022, phrase see example in paragraphs 0023-0024). The token can refer to keyword, phrase, script, statement, code, title, vocabulary, text, information resource identifiers, device identifiers, IP address, or other information in a web page (paragraph 0113).
“obtain a search result associated with the query wherein the at least one processor is further directed to generate the phrase list through an iteration process, the iteration process including a plurality of iterations, and each iteration in the iteration process including:” as the data processing system can select a filter responsive to generation of a cluster by a cluster generator or applying a de-duplication technique. The data processing system can select the filtering technique to apply via the filter of the post-processor. The data processing system can select the filtering technique sequentially from a list of filters, the filter selection can be initiated prior to an execution of the de-duplication technique (paragraphs 0075, 0128). Data generated at the client device (e.g., a result of an interaction to the client device) can be received from the client device at the server (paragraph 0187).
X-Wang does not explicitly teach the claimed limitation “segmenting one first historical search record of a plurality of first historical search records based on a phrase dictionary; adding the segmented first historical search record to the phrase dictionary to generate a new phrase dictionary in response to a determination that the segmented first historical search record satisfies a predetermined condition; segmenting another first historical search record of the plurality of first historical search records”.
Y-Wang teaches the apparatus includes a search sentence dictionary construction unit, configured for: acquiring a set of search sentences input by the user when using the search engine; filtering the set of search sentences according to the search frequency of the search sentences; generating the score of the each search sentence in the search sentences.  The artificial intelligence based method and apparatus for segmenting a sentence may perform multi-level and multi-granularity segmenting to the original sentence using the search history of the search engine, such that the result of the segmentation may be more widely applied (paragraphs 0019-0020, 0024). The electronic device may preferentially determine the word combination composed of a single word or different words occurred in the search history of the search engine as the segmented sub-sentence fragment, and may further perform lexing based on the search frequency or other features. Each sub-sentence fragment after segmentation is a single word or a combination of words (paragraphs 0024, 0048). Generating the score of each search sentence in the search sentences according to the search frequency of the search sentences and the use feedback information of the user conducting the search using the search sentences; and finally, storing the search sentences in association with corresponding scores to construct the search sentence dictionary. The search sentence dictionary may be generated a user search log may be obtained, a search frequency of each search sentence in the set of search sentences and use feedback information of the user conducting the search using the search sentences. The search frequency refers to the number of times that the search sentence is searched. The use feedback information is the satisfaction rating information of the user to the search result after using the search sentence. This satisfaction rating information may be positive or negative, and may be quantified by numerical values. Generally, the use feedback information may be determined according to whether the user further clicks the search result, thus the feedback information may also be referred to as a click extension feature (paragraphs 0064-0065). The extraction module is configured for performing at least one of: extracting a feature vector based on whether the word combination composed of the different words in the to-be-segmented sentence has a matching search sentence in a search sentence dictionary and/or a score of the search sentence matching the search sentence dictionary; extracting a feature vector corresponding to a word based on a number or a sum of scores of search sentences beginning, intermediating or ending with each word in the to-be-segmented sentence in the search sentence dictionary; wherein the search sentence dictionary records search sentences searched using the search engine, the score of each search sentence is generated according to a search frequency of the search sentence and/or use feedback information of the user conducting a search (paragraphs 0078-0080). Segmenting the to-be-segmented sentence into a plurality of sub-sentence fragments according to a search record using a search engine for a single word or a word combination composed of different words in the to-be-segmented sentence, the search record being a search sentence dictionary reflecting whether the single word or the word combination has been searched by a user and a search frequency for the single word or the word combination (claims 1 and 3 of Y-Wang, later allowed patent No. 10,755048 B2).
X-Wang does not explicitly teach the claimed limitation “segmenting another first historical search record of the plurality of first historical search records based on the new phrase dictionary until all the plurality of first historical search records are segmented; determining the new phrase list generated in the last iteration as the phrase list”.  
Alstad teaches the system packages the data stream into datagrams abstracted from the original protocol. This enables the accelerator to compress all parts of the original message as well as provide a standard context identifier for instructing the decoder as to which dictionaries are required to decode the various segments in the original data envelope. This technique can be used to apply several different dictionaries to the same response data  (paragraphs 0026, 0037). The transition chain hierarchy is traversed from the root to the leaves, and at least two shared compression dictionaries are created for each chain in the hierarchy. One dictionary is for an HTML page and another dictionary is to encode embedded/subordinate resources. As the transition chain hierarchy is traversed, only new data not found in previous nodes are added to subordinate embedded/dictionaries (paragraph 0069). Dictionaries without size constraints are generated to contain all common resources. A dictionary with all resources found on a predefined number of unique URLs is included, created, and compared to previously created dictionaries. When a new dictionary reaches a compression threshold that provides a better compression than the previous version dictionary (paragraph 0075).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, having the teachings of X-Wang, Y-Wang and Alstad before him/her, to modify X-Wang adding the segmented first historical search record to the phrase dictionary to generate a new phrase dictionary because that would providing the classification information for the descriptive fragments to improve the existing sentence segmentation solutions as taught by Y-Wang (paragraph 0005). Or determining the new phrase list generated in the last iteration as the phrase list provide a solution for simple creation, and management of shared compression dictionaries as taught by Alstad (paragraph 0007).

As to claim 12, Wang teaches the claimed limitations:
 	“Wherein to segment the query into one or more phrases, the at least one processor is further directed to: segment the query into the one or more phrases using a coarse-grained segmenting mode or a fine-grained segmenting mode based on the phrase list” as using a coarse-grained segmenting mode or a fine-grained segmenting mode (paragraph 0020).

As to claim 15, Wang teaches the claimed limitations:
 	“wherein the at least one processor is further directed to: obtain a plurality of second historical search records, wherein each of the plurality of second historical search records includes a second historical query of a second historical user or a second historical search result selected by the second historical user corresponding to the second historical search record; segment each of the plurality of second historical search records; determine feature information of each of the plurality of segmented second historical search records; and add at least one phrase among the plurality of segmented second historical search records into the phrase list based on the feature information” as define (or identify) similarity features and similarity techniques for measuring similarities between a pair of tokens or pair of segments (paragraphs 0017-0019, 0053, 0066-0067).

As to claim 16, Wang teaches the claimed limitations:
 	“wherein the feature information includes at least one of: a cohesive parameter between two phrases in the segmented second historical search record, a degree of freedom of a phrase in the segmented second historical search record, and a habit of the user” as coarse-grained segmenting mode or a fine-grained segmenting mode (paragraph 0020).

As to claim 17, Wang teaches the claimed limitations:
 	“wherein to obtain the search result associated with the query by performing the search based on the one or more phrases, the at least one processor is further directed to: rewrite the query based on a query processing model, wherein to obtain the query processing model, the at least one processor is directed to perform operations including: obtaining a plurality of third historical search records, wherein each of the plurality of third historical search records includes a third historical query of a third historical user and a third historical search result selected by the third historical user corresponding to the third historical query; segmenting each of the plurality of third historical search records; and training a preliminary query processing model based on the plurality of third segmented historical search records to generate the query processing model” as generate query processing (paragraphs 0016-0018, 0100, 0104, 0113, 0156).
Examiner’s Note
Examiner has cited particular columns/paragraph and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. This will assist in expediting compact prosecution.  MPEP 714.02 recites: “Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP § 2163.06. An amendment which does not comply with the provisions of 37 CFR 1.121(b), (c), (d), and (h) may be held not fully responsive. See MPEP § 714.”  Amendments not pointing to specific support in the disclosure may be deemed as not complying with provisions of 37 C.F.R.  1.131(b), (c), (d), and (h) and therefore held not fully responsive.  Generic statements such as “Applicants believe no new matter has been introduced” may be deemed insufficient.
Conclusion
7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office Action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James Hwa whose telephone number is 571-270-1285. The examiner can normally be reached on 9:00 am – 5:30 pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on 571-272-4241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only, for more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the PAIR system contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
07/23/2022											
										
/SHYUE JIUNN HWA/
Primary Examiner, Art Unit 2156